internal_revenue_service number release date index nos control no cc ebeo tam-102993-00 february internal_revenue_service national_office technical_advice_memorandum district_director taxpayer’s name taxpayer’s address taxpayer’s ident no taxable years at issue_date of conference legend company a company b company c issue whether under the rules of sec_83 of the internal_revenue_code company a was entitled to deduct the compensation income that was includible in its employees’ gross incomes as a result of cancellation of certain nonlapse restrictions on their company a shares this technical_advice_memorandum revokes and replaces technical_advice_memorandum numbered facts as initially organized company a was a professional services corporation that was wholly owned by doctors as was required by state law from the outset all company a shares were substantially-vested and subject_to nonlapse book-value buyback provisions that would be triggered upon a doctor’s termination of employment with company a eventually the business of company a came to include the management of medical clinics in the doctors decided to sell their clinic-management business to company c and took the following integrated steps here in simplified form in preparation for the sale they canceled the book-value buyback provisions on their company a shares they then formed company b by causing company a to contribute their employment contracts with company a to company b in exchange therefor company a received all of the shares of company b they then caused company a to redeem of each outstanding company a share held by them and in consideration for the redemption they caused company a to transfer to each of them the number of company b shares equal to the number of company a shares then owned by them when so transferred the company b shares were substantially-nonvested a five-year_vesting period and subject_to nonlapse book-value buyback provisions that would be triggered upon the doctor’s termination of employment with company b thus after completion of these transactions the doctors’ medical practice was housed in company b the clinic-management business remained with company a and the doctors owned substantially-nonvested shares in company b in the same proportions that they owned substantially-vested shares in company a almost immediately thereafter the doctors sold their company a shares to company c for cash company a became a wholly-owned subsidiary of company c as part of this arrangement each doctor was required to repay an annually-decreasing portion of his company a shares’ sales_price to company a as liquidated_damages if he terminated employment with company b earlier than five years from the date of sale of the shares additionally an agreement was entered into between company a and company b under which company a agreed to perform specified management services for company b in exchange for stipulated annual fees in summary the results of these transactions were that the doctors had to continue their employment with company b so that company b could generate the management fees that it owed to company a their company b stock would substantially vest and they could avoid having to repay the sales_price of their company a shares the internal revenue service’s examination function and the companies agree that the doctors’ cancellation of the nonlapse restrictions on their company a shares was compensatory and substantially nonvested company a did not reflect the cancellation on its return filed for its short taxable_year during which the cancellation occurred rather company a treated the transaction as creating a credit to its common_stock and a debit to a capitalized asset as such companies a and c which file a consolidated_return have expensed the asset over time and thereby created a net_operating_loss applicable law and analysis under sec_83 if in_connection_with_the_performance_of_services property is transferred to anyone other than the service_recipient the excess of the fair_market_value of the property over the amount_paid for the property is included as compensation income in the service provider’s gross_income for the first taxable_year in which the rights to the property are transferable or not subject_to a substantial_risk_of_forfeiture substantially_vested for this purpose the fair_market_value of the property is determined on the date that the rights to the property become substantially_vested and without regard to restrictions that lapse under sec_83 of the code and sec_1_83-5 of the income_tax regulations if a nonlapse_restriction imposed on sec_83 property is canceled then unless the taxpayer establishes i that the cancellation was noncompensatory and ii that the person who would be allowed a deduction if the cancellation were treated as compensatory will treat the transaction as noncompensatory the excess of the fair_market_value of the property at the time of cancellation determined without regard to the restriction over the sum of i the fair_market_value of the property immediately before the cancellation taking the restriction into account and ii the amount if any paid for the cancellation is treated as compensation income for the taxable_year in which such cancellation occurs whether there has been a noncompensatory cancellation of a nonlapse_restriction under sec_83 depends upon the particular facts and circumstances ordinarily the fact that the service provider is required to perform additional services or that the salary or payment of such person is adjusted to take the cancellation into account indicates that the cancellation has a compensatory purpose on the other hand the fact that the original purpose of a restriction no longer exists may indicate that the purpose of the cancellation is noncompensatory thus for example if a so-called ’buy-sell’ restriction was imposed on a corporation’s stock to limit ownership of such stock and is being canceled in connection with a public offering of the stock the cancellation will generally be regarded as noncompensatory however the mere fact that the service_recipient is willing to forego a deduction under sec_83 is insufficient evidence to establish a noncompensatory cancellation of a nonlapse_restriction the refusal by a corporation or shareholder to repurchase stock of the corporation that is subject_to a permanent right_of_first_refusal will generally be treated as a cancellation of a nonlapse_restriction however the preceding sentence does not apply where there is no nonlapse_restriction for example where the price to be paid for the stock subject_to the right_of_first_refusal is the fair_market_value of the stock additionally sec_83 does not apply where immediately after the cancellation of a nonlapse_restriction the property is still substantially nonvested and no sec_83 election has been made with respect to the property in such a case the rules of sec_83 and sec_1_83-1 apply to the property under sec_1_83-1 of the regulations if substantially-nonvested property is disposed of in an arm’s length transaction the service provider realizes compensation income in an amount equal to the excess of the amount_realized on the disposition over the amount if any paid for the property however compensation is not recognized to the extent that the service provider receives substantially-nonvested property for the disposition see sec_1_83-1 under sec_83 the service_recipient is allowed a compensation expense deduction under sec_162 of the code in an amount equal to the amount included in the service provider’s gross_income under sec_83 under the general_rule of sec_83 the deduction is allowed for the service recipient’s taxable_year in which or with which ends the service provider's taxable_year in which the amount is included in gross_income however sec_1_83-6 of the income_tax regulations provides an exception to the general timing rule for the deduction in cases where the property transferred is substantially_vested upon transfer the deduction is allowed to the service_recipient in accordance with its normal method_of_accounting additionally sec_1_83-6 provides that no deduction is allowed under sec_83 to the extent that the transfer of property constitutes a capital_expenditure an item of deferred expense or an amount properly includible in the value of inventory_items in the case of a capital_expenditure for example the basis of the property to which such capital_expenditure relates is increased at the same time and to the same extent as any amount includible in the service provider's gross_income in respect of the transfer thus for example no deduction is allowed to a corporation in respect of a transfer of its stock to a promoter upon its organization notwithstanding that the promoter must include the value of the stock in gross_income in accordance with the rules of sec_83 sec_482 of the code provides that in the case of two or more organizations trades_or_businesses owned or controlled directly or indirectly by the same interests the secretary may distribute apportion or allocate gross_income deductions credits or allowances among such organizations trades_or_businesses if the secretary determines that such distribution apportionment or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of such organizations trades_or_businesses applying the above rules to the facts of the instant case our threshold conclusion is that for tax purposes the described transactions should be viewed as if they were a single integrated transaction comprised of interdependent steps taking that approach we conclude that the subject cancellation was compensatory if for no other reason than the fact that substantially-nonvested company b shares were received by the doctors as one of the conditions of the cancellation in comparison see the second sentence of sec_1_83-6 of the regulations additionally we conclude that to the extent that immediately after the cancellation the doctors could receive an amount in excess of the book-value formula price upon a subsequent sale of their company a shares here that amount was paid to them in cash the cancellation was substantially_vested in contrast to the extent that the doctors could only here did receive substantially-nonvested property the company b shares upon a sale of their company a shares the cancellation was substantially nonvested see sec_1_83-1 and sec_1_83-5 accordingly we also conclude that to the extent that the doctors received cash in excess of the book-value formula price for their shares they immediately realized compensation income under the rules of sec_83 see sec_1_83-1 as such under the rules of sec_83 and sec_1_83-6 a deduction was allowed under company a’s normal method_of_accounting for that compensation expense in this regard company a argues that its normal method_of_accounting required capitalization of that expense we note however that we have been presented no facts supporting company a’s conclusion that it had a normal method_of_accounting with respect to cancellations of nonlapse restrictions on its shares or its conclusion that the cancellation created an asset that it owned which had a useful_life extending beyond the end of its short taxable_year after that year no services were required to be performed by the doctors for any company other than company b or its conclusion that company a’s contribution of the doctors’ employment contracts to company b means that company a is entitled to capitalize the value of those contracts company a had no cost_basis in the contracts and they were part of a sec_351 transaction or its conclusion that under its normal accrual_method of accounting it would delay the deduction of accrued compensation currently includible its employees’ gross incomes accordingly we also conclude that to the extent that sec_83 required compensation income to be immediately includible in the doctors’ gross incomes as a result of the cancellation of the restrictions on and the contemporaneous sales of their company a shares company a became entitled to an immediate corresponding compensation expense deduction under the rules of sec_83 however in cases such as this where cancellation of a nonlapse_restriction is contemporaneous with a reorganization of the employer_corporation into a parent_corporation and a subsidiary_corporation the rules of sec_482 should be referenced to determine whether the sec_83 deduction attributable to the cancellation should be allocated between the resulting corporations under those rules compare revrul_80_198 1980_2_cb_113 please note in this regard that no opinion is expressed and none was requested as to proper allocation of the deduction under the rules of sec_482 in contrast we also conclude that any compensation expense deductions resulting from substantial vesting of the doctors’ company b shares may be taken only by company b again under the rules of sec_83 this is because company b is the sole recipient of the services causing such vesting the doctors’ employment contracts are between only them and company b and the management services contract is between only company a and company b we note in this regard that if under their contracts with company b the doctors were properly considered to be performing medical practice services for company a rather than company b they and company a would seemingly be committing numerous violations of applicable state licensing and corporate laws in fact it seems clear that the subject corporate_reorganization was structured the way it was in order to avoid such violations finally we conclude that the federal tax treatment of any amount that has been or might be repaid by a doctor to company a upon a premature termination of his employment with company b is not governed by the rules of sec_83 rather we agree as the parties explicitly intended that such amounts should be considered liquidated_damages whose tax treatment is governed by other code sections conclusion under the rules of sec_83 a deduction was allowable as explained above for the compensation income includible in the doctors’ gross incomes as a result of the cancellation of the nonlapse restrictions on and the contemporaneous sales of their company a shares sec_482 should be referenced to determine whether and if so how the deduction should be allocated between company a and company b to clearly reflect their incomes a copy of this technical_advice_memorandum is to be given to the companies sec_6110 of the code provides that it may not be used or cited as precedent -end-
